Corporate Relations One Market, Spear Tower Suite 2400 San Francisco, CA94105 1-800-743-6397 Exhibit 99.1 NEWS FOR IMMEDIATE RELEASE February 22, 2008 CONTACT: PG&E Corporation PG&E CORPORATION REPORTS 2007 RESULTS, REAFFIRMS GUIDANCE FOR 2008, CORPORATION INCREASES COMMON STOCK DIVIDEND, UTILITY DECLARES PREFERRED STOCK DIVIDENDS § PG&E Corporation’s consolidated net income reported under GAAP was $1,006 million, or $2.78 per share, for the year ended December 31, 2007, compared with $991 million, or $2.76 per share, in 2006. All per-share amounts are presented on a diluted basis. § Consolidated net income reported under GAAP for the fourth quarter was $203 million, or $0.56 per share, compared with $152 million, or $0.43 per share, in the same quarter of 2006. § Guidance for 2008 earnings from operations is reaffirmed at $2.90 to $3.00 per share. Guidance for 2009 earnings from operations is reaffirmed at $3.15 to $3.25 per share. § PG&E Corporation is raising its quarterly common stock dividend to $0.39 per share from $0.36 per share, beginning with the first quarter 2008 payment.Its utility subsidiary, Pacific Gas and Electric Company (Utility), declared preferred stock dividends for the three-month period ending April 30, 2008. (San Francisco) – PG&E Corporation’s (NYSE:PCG) consolidated net income for the year ended December 31, 2007, reported in accordance with generally accepted accounting principles (GAAP) was $1,006 million, or $2.78 per share, compared with $991 million, or $2.76 per share, in 2006. For the fourth quarter of 2007, PG&E Corporation’s consolidated net income was $203 million, or $0.56 cents per share, compared with $152 million, or $0.43 per share, in the same quarter of 2006.On a non-GAAP earnings from operations basis, PG&E Corporation’s results in the fourth quarter of 2007 were $0.56 per share, compared with $0.48 per share in the fourth quarter of Page 1 of 5 The quarter-over-quarter difference in earnings from operations primarily reflects earnings on a higher capital investment in the Utility’s energy infrastructure, consistent with regulatory approvals. On a year-to-year basis, the difference between 2006 and 2007 net income did not fully reflect the earnings on higher capital investment because certain events that increased 2006 net income did not recur in 2007. For 2006, these items impacting comparability primarily reflect the authorized recovery of costs associated with electric transmission scheduling services provided by the Utility dating back to 1998 (see “Reconciliation of Earnings from Operations to Consolidated Net Income in Accordance with GAAP” in the accompanying financial tables). There were no items impacting comparability during 2007; earnings from operations and GAAP earnings were the same. “PG&E Corporation delivered solid 2007 earnings in the upper half of our guidance range,” said Peter A. Darbee, Chairman, CEO and President of PG&E Corporation.“In 2008 we will continue to focus our attention on infrastructure investment and providing our customers with clean and reliable power, safely and cost effectively. “We will also continue to exert a leadership role to address climate change. We believe that our leadership in this area is not only the right thing to do, but also what our customers, regulators and policymakers want us to do. Therefore, it is in the best interest of our shareholders,” Darbee added. EARNINGS GUIDANCE PG&E Corporation reaffirms guidance for 2008 earnings from operations in the $2.90 to $3.00 per share range and reaffirms guidance for 2009 earnings from operations in the $3.15 to $3.25 per share range. Guidance assumes that the Utility earns at least its authorized return on equity while growing its asset base and controlling its costs in line with regulatory approvals, and that the ratemaking capital structure is maintained at 52 percent equity. PG&E Corporation discloses historical results and bases guidance on “earnings from operations” in order to provide a measure that allows investors to compare the Page 2 of 5 underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations.
